Citation Nr: 0209414	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of a fracture and surgery of the left foot, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for status 
postoperative left knee anterior cruciate ligament 
reconstruction, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1989 to May 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

In May 2002, the veteran appeared before the undersigned 
Member of the Board, and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The residuals of fracture of the left foot have been 
manifested primarily by stiffness and pain, with no 
limitation of motion, and symptoms that have produced no more 
than moderate functional impairment of the left foot during 
the appeal period.  

3.  The left knee disability is manifested by complaints of 
pain and swelling.  There is no more than slight loss of 
motion, and some tenderness.  Impairment is no more than 
slight throughout the appeal period.  



CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating beyond 10 
percent for a fracture and surgery of the left foot, have not 
been met at any time during the appeal period.  38 U.S.C.A. § 
1155 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for a higher initial rating beyond 10 
percent for status postoperative left knee anterior cruciate 
ligament reconstruction, have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal.  The veteran's service medical records and VA medical 
records have been obtained, and the veteran has been afforded 
VA examinations.  The statement of the case and supplemental 
statement of the case provided to the veteran and his 
representative, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.  In 
addition, the veteran appeared at a hearing before the 
undersigned and offered testimony concerning his claims.  As 
such, the Board finds that the duties to notify and to assist 
were satisfied and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See 
also VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) 
(1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues on appeal stem from an initial grant of 
service connection and the assignment of initial evaluations 
for the veteran's disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2001).  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.  The normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2001). 

As noted above, the veteran testified before the undersigned 
in may 2002.  He described his symptoms and complaints for 
his disabilities.  He reported that VA treats him exclusively 
for his disabilities.  He stated that he is working at a 
bakery doing maintenance.  He stated that he had no problems 
at work.  A complete transcript is of record.  


I.  A Left Foot Disability

Under Diagnostic Code 5284, a moderate foot disability 
warrants a 10 percent evaluation.  In order to warrant a 20 
percent evaluation, the veteran's foot disability must be 
moderately severe in degree.  Further, as noted above, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The veteran was granted service connection for a left foot 
disability in May 1998, and a noncompensable evaluation was 
assigned, effective from May 1998.  This was based on service 
medical records which showed the veteran fractured his left 
metatarsal in 1998, and underwent surgery.  

The veteran subsequently had hardware removed from the left 
foot in October 1998.  On VA examination in February 1999, he 
complained of pain.  The claims file was available for 
review.  Examination showed full range of motion and no 
tenderness to palpation.  The impression was, status post 
LisFranc injury, left first and second metatarsals, with some 
mild residual pain.  

VA examined the veteran in November 1999, and he complained 
of left foot pain with prolonged standing and walking.  On 
examination, there was a well healed surgical incision over 
the dorsum of the left foot, and point tenderness over the 
mid portion of the second and third metatarsal shaft as well 
as to a lesser degree over the first metatarsal shaft.  The 
examiner noted that there was full range of motion of the 
ankle with 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  X-rays were noted to show the retained 
screw, and that otherwise, the joint spaces were well 
maintained with no bony abnormalities noted.  The diagnosis 
was, tendonitis of the left foot extensors.  The examiner 
noted that the condition responded well to immobilization 
with a boot but that the veteran was intolerant of this and 
it would probably remain a chronic condition with the 
aggravation of daily walking and activity.  

The noncompensable evaluation was increased to 10 percent in 
January 2000, effective from May 1998.  

The medical evidence indicates the presence of point 
tenderness over the mid portion of the first, second and 
third metatarsal shaft, and when considered with the 
complaints of pain of the left foot, supports the 10 percent 
evaluation assigned for this condition under Diagnostic Code 
5284 with consideration of the provisions of 38 C.F.R. §§ 
4.40 and 4.45 based on moderate functional impairment.  The 
evidence, however, does not show any symptoms that have 
produced more than moderate impairment of the left foot, at 
any time during the appeal period.  In addition, the 
veteran's surgical incision is well healed and thus a 
separate rating for tender or painful scars is not for 
consideration.  (In Esteban v. Brown, 6 Vet. App. 259 (1994), 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") determined that separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping of the 
symptomatology of the other conditions).  

In addition there is no showing that a higher evaluation is 
warranted under any other potentially applicable Code. That 
is, there is no showing of malunion or nonunion of the 
metatarsal or tarsal bones (D.C. 5283) or other foot 
disability that would apply in this instance.  Hence, the 
preponderance of the evidence is against the claim for a 
higher rating for this condition.  It follows that the claim 
must be denied.  


II.  A Left Knee Disability

Service connection was granted for a left knee disability in 
May 1998, and a 10 percent evaluation was assigned effective 
from May 1998.  This was based on service medical records 
which showed that the veteran underwent left knee ACL 
reconstruction in 1995.  In 1997, he had full range of motion 
and minimal tenderness.  At separation in 1998, there was 
full motion and normal strength.  

On VA examination in February 1999, the examiner noted that 
the claims file had been reviewed.  The veteran's history was 
discussed, and he currently complained of left knee pain, 
swelling and crepitus.  On examination, there was no 
effusion, or ligamentous laxity and no gross deformities.  
There was some crepitus on compression, and motion was from 0 
to 125 degrees.  X-rays were described as unremarkable; the 
report indicated that there was perhaps minimal patellar-
femoral joint space narrowing laterally on the left.  The 
diagnosis was, status post left anterior cruciate ligament 
reconstruction with normal examination on this date.  

On VA examination in November 1999, the claims file was 
reviewed.  The veteran complained of left knee pain, 
aggravated by prolonged standing or climbing stairs, and of 
effusion with occasional give-way.  There was no effusion on 
examination and no ligamentous laxity.  There was tenderness 
to palpation along the inferolateral aspect of the left 
patella.  Motion was from 0 to 130 degrees.  It was noted 
that previous X-rays showed mild patellofemoral joint space 
narrowing on the lateral aspect.  The diagnosis was, no 
evidence of ligamentous laxity; mild left patellofemoral 
joint space narrowing suggestive of mild osteoarthritic 
changes at that level.  

The veteran's left knee disability is evaluated as 10 percent 
disabling by the RO under Diagnostic Code 5262.  This Code 
provides for a 10 percent evaluation for slight knee or ankle 
disability, and a 20 percent rating for moderate knee or 
ankle disability due to malunion of the tibia and fibula.  
However, a review of the evidence shows no evidence of 
malunion or nonunion of the tibia and fibula.  The evidence 
concerning the left knee including the recent November 1999 
VA examination, revealed no objective findings of malunion or 
nonunion of the tibia and fibula.  Thus, a higher rating is 
not warranted under this Code.  

As stated, the disability is rated under Diagnostic Code 
5262, which addresses impairment of the tibia and fibula.  
The Board notes that Diagnostic Codes relating to the knee 
would in all probability be more appropriate for 
consideration of this disability.  Never-the less, an 
increased rating under any of the Codes which address the 
knee is not supported by the record.  At the VA November 1999 
examination, evaluation showed nearly full range of motion (0 
to 130) of the left knee; thus the evidence does not show 
entitlement to a compensable evaluation under the Diagnostic 
Codes 5260 and 5261, which address limitation of motion and 
provide a 20 percent evaluation for flexion limited to 30 
degrees and extension limited to 15 degrees, respectively.  
38 C.F.R. Part 4, D.C. 5260. 5261 (2001).  Likewise, the 
available evidence does not show the veteran's left knee 
disability to have recurrent subluxation or lateral 
instability, which would warrant an increase under DC 5257.  
38 C.F.R. Part 4, D.C. 5257 (2001).  In February and in 
November 1999, the examiner stated that there was no 
ligamentous laxity.  

The available evidence also fails to show objective evidence 
of left knee ankylosis, or dislocated cartilage, and 
therefore the corresponding Diagnostic Codes addressing these 
particular conditions are not for application in this case.  
38 C.F.R. Part 4, D.C. 5256, 5258 (2001).  

Further, as the disability is questionably rated under a Code 
which addresses the knee and the ankle, the Board will point 
out that there is no Diagnostic Code referring to the ankle 
that would afford the veteran a higher evaluation.  There is 
no ankylosis; in fact, motion of the ankle is full.  38 
C.F.R. Part 4, D.C. 5270, 5271 (2001).  

The available evidence does not show that pain, weakness and 
incoordination have an adverse affect on function, including 
range of motion.  The only evidence of any left knee disorder 
in the November 1999 VA evaluation and other post service 
medical evidence are complaints from the veteran of pain and 
tenderness to palpation.  Motion to 130 degrees reflects a 
slight loss (normal is to 140 degrees).  The 10 percent 
evaluation, representing slight knee or ankle disability 
adequately compensates the veteran for any impairment.  The 
evidence as a whole does not reflect that the veteran has 
more than slight impairment at any time during the appeal 
period.   

The Board has considered all of the applicable evidence 
relating to the veteran's left knee disability, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993).  Based upon that 
review, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that a higher 
rating is not warranted for the veteran's left knee disorder 
at any time during the appeal period.  

The Board notes that the veteran has arthritis in the left 
knee, and complaints of pain.  It could be argued that 
arthritis should be evaluated separately from his disability.  
Separate manifestations of a disability warrant separate 
evaluations. Esteban v. Brown, 6 Vet. App. 259 (1994); see 
also VAOGCPREC 23-97 and 9-98 (a separate rating for 
arthritis may be awarded when the veteran is rated under the 
provisions of Diagnostic Code 5257, if additional disability 
is present).  However, the veteran is not rated under 5257 
and his symptoms do not justify rating him under that Code.  
Diagnostic Code 5262 contemplates loss of range of motion in 
considering the degree of impairment.  Arthritis, further, is 
evaluated based upon pain and limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, the 
symptomatology relevant to a proper rating for arthritis fall 
within the purview of Diagnostic Code 5262, and a separate 
evaluation for arthritis is not for consideration.  

Other Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that neither of the veteran's disabilities 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject him to 
frequent periods of hospitalization or that either interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the record does not reflect 
frequent hospitalizations, and the veteran has testified that 
he is employed and that further his disabilities do not 
interfere with his job.  Thus, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

A rating beyond 10 percent for residuals of a fracture and 
surgery of the left foot is denied. 

A rating beyond 10 percent for status postoperative left knee 
anterior cruciate ligament reconstruction, is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

